Citation Nr: 0409807	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1947 to August 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The issue of whether new and material evidence has been received 
to reopen a claim of service connection for a bilateral foot 
disability is Remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The veteran filed a timely Notice of Disagreement, and upon the 
appeal reaching the Board, the veteran has requested a Travel 
Board hearing via a letter dated March 2004.  The RO, therefore, 
is instructed to schedule the veteran for a Travel Board hearing. 

Accordingly, this case is REMANDED to the RO for the following 
action:
 
The RO should schedule the veteran for a hearing before a Travel 
Board at the earliest opportunity as to the issue of whether new 
and material evidence has been received to reopen the service 
connection claim for a bilateral foot disability.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





